                 klmnÿpqrstuvtsswxstyz{ÿÿÿ|}u~nÿÿÿÿnÿsxrrpÿÿÿlnÿpÿ}ÿp



                                                                          ÿ
12345267ÿ9325 4ÿ 52ÿ                                                                   12345267ÿ 3ÿ2577ÿ
ÿ
   ÿ
                                                                                         22 !252"72# ÿ

                                              /012ÿ345ÿ363.ÿ            Sentencing is hereby adjourned until
                                                                        September 20, 2021, at 2:30 pm.
                                                                        So ordered,                     ÿ
   789ÿ;<=98>ÿ                                                          /s/ Alvin K. Hellerstein
                                                                        Alvin K. Hellerstein
   ?@1-ÿABCD1ÿE-ÿ?2BB2FGH2D1ÿ                              ÿ            6/29/21
   $I1D2BÿJIHFDKLÿM@N1DOI1ÿ&@0FHO@0G2ÿ
   +66ÿJ2IFBÿPHF22Hÿ
   Q2RÿS@FL5ÿQ2RÿS@FLÿ.666Tÿ
                    U2Vÿ W1DH2XÿPHIH2GÿCÿ$ICDXÿ?0ÿ.ÿ36ÿ&F-ÿ)*6ÿYAE?Zÿ
   $2IFÿ/0X[2ÿ?2BB2FGH2D1Vÿ
            'ÿRFDH2ÿH@ÿF2\02GHÿI1ÿIX]@0F1^21Hÿ@_ÿHO2ÿG21H21KD1[ÿ@_ÿ@0FÿKBD21H5ÿ$ICDXÿ?05ÿK0FF21HBNÿ
   GKO2X0B2Xÿ_@Fÿ/0BNÿ3`5ÿ363.5ÿ01HDBÿA0[0GHÿ3T5ÿ363.-ÿÿaO2ÿb@C2F1^21HÿOIGÿI0HO@FDc2Xÿ^2ÿH@ÿGHIH2ÿ
   HOIHÿDHÿX@2Gÿ1@Hÿ@d]2KHÿH@ÿHODGÿF2\02GH5ÿ@FÿIÿXIH2ÿIGÿG@@1ÿHO2F2I_H2FÿIGÿHO2ÿ&@0FHÿDGÿICIDBIdB2-ÿ'1ÿHOIHÿ
   F2[IFX5ÿHO2ÿeIFHD2GÿeF@e@G2ÿHO2ÿ_@BB@RD1[ÿGKO2X0B2ÿ_@Fÿ@0FÿF2Ge2KHDC2ÿG0d^DGGD@1GÿH@ÿHO2ÿ&@0FHVÿÿ
   X2_21XI1HfGÿG0d^DGGD@1ÿ@1ÿA0[0GHÿ.)gÿHO2ÿb@C2F1^21HfGÿG0d^DGGD@1ÿ@1ÿA0[0GHÿ36-ÿ
                                                           h2FNÿHF0BNÿN@0FG5ÿ
                                               iIFFNÿA-ÿi@OF2Fÿ
   KKVÿ AWPAGÿAB2jÿU@GG^DBB2F5ÿ$F2RÿPLD112F5ÿI1XÿQ2[IBÿa2L22Dÿ




       $%&ÿ'$ÿ(ÿ)*+,,,++-.ÿ                          ÿ                                                 ÿ
   ÿ
